DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/26/2020 has/have been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description or because they include the following reference character(s) not mentioned in the description: 
The drawings do not include feature [11] as referenced on page 2 lines19-20, 22, 23-25, 29, 31 of the specification but only include features [11’] and [11”].  
Fig 1 item [2’] and Fig 2 item [1”] are not defined or referenced in any way in the specification.
Additionally, the drawings are inconsistent with the specification in the following ways:
In Fig 1 items [1] and [3’] appear to both designate the entire figure rather than any particular layer as indicated on page 2 line 19, page 3 line 2 and page 5 line 30 of the specification or coating as indicated ion page 3 lines 7-8 of the specification.
In Fig 2 item [3”] appears to designate the entire figure rather than a layer as indicated ion page 5 line 30 of the specification.  
In Fig 4, item [20] appears to designate the compressor blade vane whereas item [23] appears to designate the entire blade contrary to what is represented on page 3 lines 15 and 32, page 4 line 11, and page 5 lines 12-14 of the specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification on page 2 lines19-20, 22, 23-25, 29, 31 references feature [11] in the drawings which is not present in the drawings. The drawings include only include features [11’] and [11”].  
Page 3 line 11 recites “h2 > 2*h1”.  This appears to be incorrect as it is inconsistent with the drawings.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “wherein the surface on the outer layer comprises cones as triangular elevations from halfway onward in the direction of flow around a blade vane, on the suction side and the pressure side.”  It is not clear what surface constitutes from halfway onward in the direction of flow around a blade vane” and it is therefore not possible to clearly identify the metes and bounds of the claim particularly since the specification identifies such a configuration “About halfway along the blade vane length, viewed in the direction of flow,…. on suction side and pressure side” on page 5 lines 20-24, which is not what has been claimed.  Applicant is required to clarify.  For purposes of furthering prosecution, the limitation is interpreted as cones as triangular elevations anywhere on the blade vane.
Regarding claims 17-20, the claims recite the limitation “triangular linear features” and claim 17 also recites the term “straight linear features”.  It is not clear what constitutes a triangular linear feature beyond the cross sectional profile and there is no 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 26, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1).
Regarding claims 15, and 29-32, Ramm discloses a workpiece (30) which is conventionally fabricated of metallic materials [0033] (a metallic substrate), with a layer system comprising at least one intermediate adhesion layer comprising preferably one of the metals of the subgroups IVa, Va, and VIa of the periodic table of elements [0049] and/or Al, Si or a mixture of these and teaches good adhesion with compounds of these metals with N in particular.  Ramm further particularly teaches an example of using AlCr (consisting of AlCr) in this layer [0076] (an under or middle layer).  Ramm teaches functional layers such as mixed metal oxide preferably such as AlCryOz
Although Ramm does not explicitly teach an example with a Cr layer, AlCr layer and AlCrO layer all together, because Ramm teaches at least one intermediate adhesion layer, it would be understood that this may include more than one layer and teaches the at least one adhesion layer may include a metal of groups IVa, Va, and VIa or mixture of such metals with Al or Si and further shows a layer of AlCr as preferable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use additional adhesion layers and to optionally choose from among the limited possible element groups as expressly identified by Ramm, Cr or Cr/CrN as first adhesion layers along with a layer of AlCr which is expressed as preferable, in order to maintain consistent materials in the layers and provide additional adhesion with the functional layer of AlCryOz resulting in the layer system as claimed in claim 15.
Regarding claim 26, since the intervening layer is optional it is not necessary to meet the limitations of the claim, however, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the intermediate adhesion layer may be in the range of 0.05 to 0.5µm thick which overlaps the claimed thickness of the intervening layer.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an intervening layer with a thickness of 0.05 to 0.5µm overlapping the claimed layer thickness of 0.2µm. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding claim 33 the limitation of wherein the AlCr and AlCrO layers are PVD coatings, this is a product by process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claims 16-20, 24 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Rohr et al (US 2014/0130318 A1).
Regarding claims 16 and 17 and 24, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece may be a part for a turbine (claim 37). 
Ramm does not teach the outer layer surface comprising a plurality of elevations having triangular cross section.
However, Rohr teaches providing turbine blades [0029] with a film with riblets [0011] (triangular or straight linear features) which reduce the airflow resistance [0012] and subsequently fuel consumption [0014]. Rohr teaches the riblets height can be 50% to 100% of the width [0030] and teaches examples of them as having isosceles triangular elevations (Fig 1c).   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an outer layer coating of Ramm in a configuration comprising the triangular shaped planar elements  of Rohr to 
Regarding claim 18, Ramm in view of Rohr teaches all of the limitations of claim 17 as set forth above and Rohr teaches the riblets may be spaced out with a distance between the riblet tips of 2 times the riblet height [0049]-[0051] with an orientation along the direction of the fluid flow parallel to each other [0047].  
Regarding claim 19, Ramm in view of Rohr teaches all of the limitations of claim 17 as set forth above and because Rohr further teaches the riblets height can be 50% to 100% of the width [0030] and teaches examples of them as having isosceles triangular elevations (Fig 1c) this results in base angles of from 45˚ to about 71˚ overlapping the instant claimed range of from 30˚ to 60˚. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 20, Ramm in view of Rohr teaches all of the limitations of claim 17 as set forth above and Rohr teaches the riblets with an orientation along the direction of the fluid flow and parallel to each other [0047].  
Regarding claim 25, Ramm in view of Rohr teaches all of the limitations of claim 24 as set forth above and Ramm further teaches at least one intermediate adhesion layer below the outer layer. 
Although Ramm does not provide an explicit example of two or three sublayers, since Ramm identifies at least one sublayer and teaches that such layers provide adhesion characteristics, as indicated above, it would have been obvious to a person .

Claims 16-20, 24 and 25, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Fuglsang et al (US 2010/0209258 A1).
Regarding claims 16, 17, and 24, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece may be a part for a turbine (claim 37). 
Ramm does not teach the outer layer surface comprising a plurality of elevations having triangular cross section.
However, Fuglsang teaches a turbine blade (part for a turbine) with two pairs of vane vortex generators (a plurality of elevations) of triangular shaped planar elements (with triangular cross sections) (triangular or straight linear features).  Fuglsang teaches these vortex generators provides a turbulent airflow which prevents cross flow [0022] and prevents reduction in energy production [0003].   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an outer layer coating of Ramm in a configuration comprising the triangular shaped planar elements  of Fuglsang to provide a turbulent airflow which prevents cross flow and reduction in energy production.  
Regarding claim 18, Ramm in view of Fuglsang teaches all of the limitations of claim 17 as set forth above and Fuglsang further teaches the vortex generators have a height (h) and are spaced at a spacing of 2.5 to 3.5 times the maximum height of the triangular vane [0057].
Regarding claim 19, Ramm in view of Fuglsang teaches all of the limitations of claim 17 as set forth above and because Fuglsang further teaches the vortex generators as triangular vanes with a length typically 2 times the height [0057] and presents triangular shapes of the vanes with configuration with at least one base angle between 30˚ and 60˚ (Fig. 9).
Regarding claim 20, Ramm in view of Fuglsang teaches all of the limitations of claim 17 as set forth above and Fuglsang further teaches the vortex generators as triangular vanes that typically are at an angle of 20˚ to the transverse direction of the blade [0057] therefore at least some parallel to one another.  Alternatively, given the option of only 2 possibilities of orientation at an angle of 20˚, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set them all at 20˚ to the transverse direction of the blade in the same direction thereby placing them all parallel to one another with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  
Regarding claim 25
Although Ramm does not provide an explicit example of two or three sublayers, since Ramm identifies at least one sublayer and teaches that such layers provide adhesion characteristics, as indicated above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use more than one such as two or three intermediate adhesion layers in order to provide additional adhesion for the functional layer.	

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Ramm (US2008/0090099 A1) hereafter referenced as (Ramm’099).
Regarding claim 34, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece may be a part for a turbine (claim 37).
Ramm does not expressly teach the part of a turbine is a blade or a compressor blade.  
However, Ramm’099 teaches similar coatings on turbine parts such as heat-exposed components of combustion engines, including fuel injection nozzles, piston rings, tappets, turbine blades and similarly stress-exposed parts.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coatings of Ramm to parts such as blades or other turbine engine parts such as compressor blades as taught by Ramm’099 since they are indeed turbine parts that benefit from such a coating.

Claims 27 and 28, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of	Scarlin et al (US 2009/0077801 A1).
Regarding claim 27, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece which is conventionally fabricated of metallic materials [0033] may be a part for a turbine (claim 37).
Ramm does not identify the composition of the metal used in the workpiece (substrate).  Absent a teaching of an appropriate composition of the substrate one of ordinary skill would be motivated to seek out a composition from prior art.
As such, Scarlin teaches a turbine blade with a composition having a Cr content of from 9% to 12%.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a turbine blade made from steel with a Cr content of from 9 wt% to 12 wt% as the turbine part workpiece of Ramm.
Regarding claim 28, Ramm teaches all of the limitations of claim 15 as set forth above and further teaches the workpiece which is conventionally fabricated of metallic materials [0033] may be a part for a turbine (claim 37).
Ramm does not specify the roughness of the workpiece.  
However, Scarlin teaches a turbine blade with a roughness of less than 0.5µm to provide high aerodynamic efficiency of the turbine [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a turbine blade with a .
Claims 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Rohr et al (US 2014/0130318 A1) further in view of Coulter et al (WO 2016190754 A1).
Regarding claims 21-23, Ramm in view of Rohr teaches all of the limitations of claim 16 as set forth above and Rohr teaches the riblets which reduce the airflow resistance and teaches the riblets may be spaced out with a distance between the riblet tips of 2 times the riblet height [0049]-[0051].  
Ramm in view of Rohr does not teach cones as the triangular elevations.
However, Rohr teaches the size and shape of the riblets may be varied [0011].  Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10).  
Therefore, since Rohr indicates that the shape and size of the riblets can vary and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members having the height and relative height to spacing ratio of Rohr in place of the triangular riblets of Ramm in view of Rohr to create the turbulence to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine. 

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of Ramm et al (US US2008/0090099 A1) hereafter referenced as (Ramm’099) further in view of Rohr et al (US 2014/0130318 A1) and further in view of Coulter et al (WO 2016190754 A1).
Regarding claim 35, Ramm in view of Ramm’099 teaches all of the limitations of claim 34 as set forth above.
Ramm in view of Ramm’099 does not teach a surface on the outer layer which comprises a plurality of elevations having triangular cross section when viewed in a direction of flow around an upstream edge, on a suction side and a pressure side, and wherein the surface on the outer layer comprises cones as triangular elevations from halfway onward in the direction of flow around a blade vane, on the suction side and the pressure side.
However, Rohr teaches providing turbine blades [0029] with a film with riblets [0011] (a plurality of elevations having triangular cross sections) extending from the leading edge to the training edge of a which reduce the airflow resistance [0012] and subsequently fuel consumption [0014]. Rohr teaches the size and shape of the riblets may be varied [0011].  Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10).  
Therefore, since Rohr teaches riblets that reduce the airflow resistance [0012] and subsequently fuel consumption indicates that the shape and size of the riblets can vary and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members to create the turbulence to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine. 
Claims 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over Ramm et al (US 2008/0193782 A1) in view of in view of Fuglsang et al (US 2010/0209258 A1) further in view of Coulter et al (WO 2016190754 A1).
Regarding claims 21-23, Ramm in view of Fuglsang teaches all of the limitations of claim 16 as set forth above.  Fuglsang further teaches the vortex generators have a height (h) and are spaced at a spacing of 2.5 to 3.5 times the maximum height of the triangular vane [0057] and further teaches these vortex generators provide a turbulent airflow which prevents cross flow [0022] and prevents reduction in energy production [0003]. 
Ramm in view of Fuglsang does not teach cones as the triangular elevations.
However, Fuglsang teaches these vortex generators provide a turbulent airflow which prevents cross flow [0022] and prevents reduction in energy production [0003].  Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10).  
Therefore, since Fuglsang and Coutler teach triangular elevations that provide a turbulent airflow and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members having the height and relative height to spacing ratio of Fuglsang in place of the triangular vortex generators of Ramm in view of Fuglsang to create the turbulence to provide reduced airflow resistance [0012] and subsequently less fuel consumption for the turbine. 

Regarding claim 35, Ramm in view of Ramm’099 teaches all of the limitations of claim 34 as set forth above.
Ramm in view of Ramm’099 does not teach a surface on the outer layer which comprises a plurality of elevations having triangular cross section when viewed in a direction of flow around an upstream edge, on a suction side and a pressure side, and wherein the surface on the outer layer comprises cones as triangular elevations from halfway onward in the direction of flow around a blade vane, on the suction side and the pressure side.
However, Fuglsang teaches a turbine blade (part for a turbine) with two pairs of vane vortex generators (a plurality of elevations) of triangular shaped planar elements (with triangular cross sections) on the suction side of the blade and teaches additional barrier generators on the pressure side of the blade.  Fuglsang teaches these vortex generators on both sides of a blade provides a turbulent airflow which prevents cross flow [0022] and prevents reduction in energy production [0003].   Coutler teaches a grid of conical members that are used to influence airflow by creating turbulence in an airflow path (page 9-10).  
Therefore, since Fuglsang teaches these vortex generators on both sides of a blade and both Fuglsang and Coutler teach triangular elevations that provide a turbulent airflow and because Coulter teaches a grid of conical members may be used to influence airflow to create turbulence, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a grid of conical members as taught by Coulter to create turbulence on both the pressure and suction sides of the blade including from halfway onward in a direction of flow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784